Opinion by
Watkins, P. J.,
This is an appeal from the sentences imposed by the Court of Common Pleas, Criminal Division, of York County, after the entry of pleas of guilty by the defendant to three counts of forgery; and to burglary, larceny and receiving stolen goods. He was sentenced on his pleas to burglary, larceny and receiving stolen goods to undergo imprisonment for not less than two (2) years nor more than five (5) years.
On the three forgery counts, the court sentenced him to imprisonment of not less than two (2) years nor more than five (5) years. The three sentences to run concurrently with each other and to begin upon the expiration of the sentences on the other charges.
The legislature has exclusive power to determine the penological system of the Commonwealth, and it alone can prescribe the punishments to be meted out for crime. Commonwealth ex rel. Banks v. Cain, 345 Pa. 581, 28 A. 2d 897 (1942); Commonwealth ex rel. Brogan v. Banmiller, 184 Pa. Superior Ct. 552, 136 A. 2d 141 (1957).
The fixing of the terms of a sentence is exclusively a judicial function. The sentences imposed were within the limits prescribed by the legislature for the crimes involved and legal sentences.
Judgment affirmed.